Citation Nr: 1711963	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  09-15 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for service-connected spondylolisthesis of the lumbar spine. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from December 1962 to December 1965 and in the United States Air Force from October 1966 to December 1967. 

This case comes before the Board of Veterans' Appeals (the Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The November 2007 rating decision awarded the Veteran a rating of 40 percent for his disability.  

With regard to the issue of entitlement to a TDIU, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU is part and parcel of the claim for benefits for the underlying disability.  Id.  As will be discussed in greater detail below, during the pendency of the appeal, the matter of unemployability has been raised.  The TDIU claim has been recognized as part and parcel of the increased rating appeal and is before the Board.

These matters were previously before the Board in August 2015.  At that time, the Board remanded the decision to the Agency of Original Jurisdiction (AOJ) to complete additional development.  The issues were readjudicated in a June 2016 Supplemental Statement of the Case (SOC), and is properly before the Board.

The issue of entitlement to a TDIU due to service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's service-connected spondylolisthesis of the lumbar spine is shown to have been manifested by pain and limited forward flexion of the thoracolumbar spine of 30 degrees or less.  Ankylosis has not been shown. 

2.  Throughout the period on appeal, the Veteran's service-connected spondylolisthesis of the lumbar spine has shown to manifest with neurological deficits resulting in moderate radiculopathy in the left lower extremity. 


CONCLUSION OF LAW

1.  The criteria for a disability rating in excess of 40 percent for service-connected spondylolisthesis of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5239 (2016).

2.  The criteria for a separate rating of 20 percent, but no more, for lumbar radiculopathy associated with the Veteran's service-connected spondylolisthesis of the lumbar spine have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.124, Diagnostic Code 8520 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION


Stegall Considerations

In August 2015, the Board remanded the Veteran's claim for further development, instructing the AOJ to obtain a new VA examination to evaluate the current severity and manifestation of the Veteran's service-connected spondylolisthesis of the lumbar spine.  In January 2016, the Veteran was provided a VA examination for his spondylolisthesis that evaluated the orthopedic and neurological manifestations of the Veteran's condition.  The examination report and associated opinion provided the information requested in the Board remand.  As discussed more thoroughly below, the examination was adequate for adjudication purposes.  Therefore, with respect to the issue of an increased rating for service-connected lumbosacral strain, there has been substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a)  (West 2014) 38 C.F.R. § 3.159(b)(1) (2016); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the United States Court of Appeal, Federal Circuit (Federal Circuit), has stated that an initially deficient notice may be cured by the issuing of a new, sufficient, notice followed by a readjudication of the claim.  Mayfield, 444 F.3d at 1333-34.  

In this case, the Veteran was provided with a VCAA notification letter in January 2007.  Additionally, the Veteran was provided with rating information specific to his claim in the March 2009 statement of the case (SOC).  The Veteran's claim was subsequently readjudicated most recently in the June 2016 Supplemental Statement of the Case (SSOC).  Therefore, VA has satisfied its duty of providing notice.  

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).

Here, the Veteran's service treatment records, VA medical records, Social Security disability application records, and private treatment records are in the claims file.  The Veteran has not identified any other relevant records or evidence that remain outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf has been satisfied.  See 38 C.F.R. § 3.159(c) (2016).

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589   (1991); 38 C.F.R. § 3.327(a) (2015).

Here, the AOJ provided the Veteran VA examinations in February 2007, October 2012, and January 2016.  The examination reports are thorough and supported by the evidence of record.  The examination reports discussed the clinical findings, treatment history, and the Veteran's reported symptoms.  The examination reports also discussed the functional losses caused by the Veteran's disability, including functional loss caused by pain.  

The Board notes that during the pendency of the appeal, it was determined that a VA joints examination must, if possible, including testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing.  Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016); 38 C.F.R. § 4.59 (2016).  In this case, the three VA examinations during the pendency of this appeal do not indicate that the examiner tested for pain in both active and passive range of motion and in weight bearing.  However, these additional tests are not necessary in this case.  As set forth below, the Veteran's rating is the highest rating that can be given for a spinal disability without a showing of unfavorable ankylosis.  There is no evidence of unfavorable ankylosis of the Veteran's spine in the record.  Further, the tests for range of motion specified in Correia would not show such a symptom.  Therefore, any deficiency under Correia, in this case, is harmless and does not require a remand.  See Pratt v. Nicholson, 20 Vet. App. 252 (2006).  As such, the examinations of record are adequate for the purpose of adjudicating the issue before the Board.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Veteran was provided the opportunity to have a hearing before a Veteran's Law Judge, but declined.  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2016).  Accordingly, the Board will proceed to a decision as to the issue on appeal.

Legal Criteria

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2016).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40 (2016), taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14 (2016).  The provisions of 38 C.F.R. § 4.40 (2016) and 38 C.F.R. § 4.45 (2016), however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are related considerations.  38 C.F.R. § 4.45 (2016).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a , Diagnostic Code 5003 (2016).  

Under 38 C.F.R. § 4.71a, General Rating Formula for Disabilities of the Spine (2016), disabilities with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, are evaluated as follows:

Unfavorable ankylosis of the entire spine......... 100 percent;

Unfavorable ankylosis of the entire thoracolumbar spine......... 50 percent;

Forward flexion of the thoracolumbar spine to 30 degrees or less; or with favorable ankylosis of the entire thoracolumbar spine......... 40 percent;

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis......... 20 percent;

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height......... 10 percent.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. Normal combined range of motion of the thoracolumbar spine is 240 degrees. Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  Id. at Note (2).

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  Id. at Note 5. Fixation of a spinal segment in neutral position always represents favorable ankylosis.  Id. 

Back disabilities may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Formula), which applies to Intervertebral Disc Syndrome (IVDS).  See 38 C.F.R. § 4.71a, Incapacitating Episodes Formula.  An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, DC 5243, Incapacitating Episodes Formula, Note 1.  

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. Id. at Note (1).  

Radiculopathy is rated under Diagnostic Code 8520.  Diagnostic 8520 assigns an 80 percent rating for complete paralysis of the sciatic nerve.  This marked by dropping and dangling of the foot, no active movement of the muscles below the knee, and weakened or, rarely, absent knee flexion.  Incomplete paralysis is also compensable.  Mild impairment is 10 percent disabling, moderate impairment is 20 percent disabling, moderately severe impairment is 40 percent disabling, and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  38 C.F.R. § 4.124a, Code 8520 (2016).  The schedule also provides that when there is no motor impairment, and the nerve involvement is wholly sensory, a maximum evaluation of moderate impairment should be assigned.  38 C.F.R. § 4.124a (2016).

The Board notes the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  

Competency of evidence, however, differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board has reviewed the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Analysis

The Veteran has appealed a 40 percent rating for his service-connected spondylolisthesis of the lumbar spine, asking for a higher rating.  Since the Veteran's claim was received, he has undergone three VA examinations, provided records regarding his receipt of Social Security disability, and consistently been treated at the Portland, Seattle, and Tucson VA facilities. 

The Veteran's treatment records indicate the Veteran has chronic back pain which is treated with muscle relaxers and narcotic pain medication.  The records also indicate the Veteran has radiating pain from his back into his left low extremity.  A May 2010 MRI noted narrowing of neural foramina in the areas affected by the Veteran's spondylolisthesis.  These records, however, do not indicate the level of functional loss the Veteran experiences. 

The three VA examinations were designed to determine the Veteran's functional loss.  In February 2007, the Veteran was found to be limited to only 30 degrees of forward flexion.  It was also noted that upon flare-ups of pain the Veteran would be limited to 20 degrees in forward flexion.  He reported radicular symptoms into his left buttock and left groin area.  His straight leg test was positive, and the examiner noted an MRI showed spinal stenosis and foraminal stenosis.  There was no finding of unfavorable ankylosis and no episodes of incapacitation requiring bed rest noted. 

The October 2012 VA examination noted the Veteran's pain began at 30 degrees forward flexion during range of motion testing.  Radiculopathy was noted as moderately severe in the left leg and mild in the right leg with moderate pain experience in the left leg and mild paresthesias in the right leg. The veteran had a positive left straight leg test.  The examiner reported there was no ankylosis and episodes of incapacitation lasted less than 1 week over the previous 12 months. 

The January 2016 examination noted the Veteran's forward flexion was limited to 45 degrees during range of motion testing, but only 40 degrees after repetitive testing.  The examiner also noted that the Veteran's range of motion was additionally limited by pain, however, the examiner did not indicate to what extent.  The examiner noted the Veteran had symptoms related to radiculopathy, but that they were not severe.  The examiner noted the Veteran had a positive left straight leg test, sciatic nerve root involvement on the left side, and mild intermittent pain on the left side and mild paresthesias on the right side.  There was no ankylosis or episodes of incapacitation, and no other neurological abnormalities.  

The Veteran's Social Security disability records indicated he underwent an examination in September 2006.  This examination falls outside the period at issue and is not representative of the symptoms for which the Veteran has claimed entitlement to an increase rating.  However, it did note decreased range of motion the thoracolumbar spine without radiculopathy. 

The evidence indicates the Veteran's forward flexion is limited to 30 degrees or less throughout the period on appeal.  The first two VA examinations noted the limitation was caused by pain at or around the 30 degrees mark during range of motion testing.  The most recent examination noted a limitation of only 40 degrees upon repetitive motion testing, but it also noted pain had caused an unquantified limitation.  The rating schedule is designed to incorporate limitations caused by pain; therefore, the first two examinations were more probative because they quantified the Veteran's limitation cause by pain.  

The preponderance of the evidence indicates the Veteran does not experienced unfavorable ankylosis.  Both the October 2012 and January 2016 examinations affirmatively noted the Veteran did not have ankylosis of the spine.  The February 2007 examination indicated that there was active and passive range of motion of 30 degrees forward flexion limited by pain, 5 degrees hyperextension, lateral bending 15, and rotation 15 degrees in both directions limited by pain.  The findings show motion of the spine and there was not finding of ankylosis.  The Veteran's medical records are also silent as to the existence of ankylosis.  Therefore, the weight of the evidence demonstrates that ankylosis is not present.  

The preponderance of the evidence indicates the Veteran has not had any episodes of incapacitation.  Both the February 2007 and January 2016 examinations indicate the Veteran has not had any such episodes.  The October 2010 examination indicated episodes lasting less than a total of 1 week; however, these episodes are not substantiated by the Veteran's medical records.  By definition and incapacitating episode requires bed rest to be prescribed by a physician.  Such an act would be expected to be documented in the Veteran's medical records, but it does not appear.  Therefore the February2007 and January 2016 examination are more probative as to this symptom, and a preponderance of the evidence indicates the Veteran has not suffered from any incapacitating episodes due to IVDS. 

The evidence indicates the Veteran's spondylolisthesis of the lumbar spine results in radiculopathy in the left lower extremity.  All three examinations noted radicular symptoms in the left lower extremity.  The Veteran has described a pain shooting into his left groin area down into his left knee on multiple occasions.  The January 2016 examiner noted mild symptoms but state the condition was not severe.  This statement is inconsistent with the remaining record, and thus is less probative than the remaining record with regard to this symptom.  The October 2012 VA examiner noted these symptoms were moderately severe in the left leg.  Further, the Veteran has persistently reported these symptoms during medical examinations.  MRI imaging from 2007 and the positive straight left straight leg test in January 2016 are both consistent with the Veteran's reports.  Therefore, the evidence is consistent with a finding of radiculopathy in the left lower extremity. 

A preponderance of the evidence indicates there is not radiculopathy in the right lower extremity.  The Veteran's reports of radicular symptoms consistently exclude symptoms in the right leg.  Further, straight leg testing was negative on the right side in October 2012 and January 2016 and the January 2016 examiner noted that nerve root involvement was only on the left side based on the examination and medical history.  Although the testing indicated mild paresthesias on the right side at the January 2016 and October 2012 examinations, these findings are inconsistent with the Veteran's own statements in the treatment records.  Further, the October 2012 examiner noted that the Veteran's numbness was related to peripheral neuropathy and based on an EMG it was most likely caused by his nonservice-connected diabetes.  This is consistent with the medical record, which consistently notes the Veteran's poor management of his diabetes.  Thus, a preponderance of the most probative evidence indicates the Veteran's spondylolisthesis does not result in radiculopathy in the right lower extremity. 

Under the General Ratings Formula for Diseases and Injuries of the Spine, the Veteran's condition warrants a 40 percent disability rating because his thoracolumbar forward flexion is limited to 30 degrees or less based on objective testing that factors in the Veteran's pain.  A higher rating would require unfavorable ankylosis to be present.  The preponderance of the evidence indicates unfavorable ankylosis is not present. 

A rating under the Formula for Rating IVDS is not warranted as the Veteran has not had any incapacitating episodes.  The only evidence of such episodes was inconsistent with the medical record and only indicated that such episodes lasted less than a total of 1 week.  Under the Formula for Rating IVDS, that duration warrants a noncompensable, 0 percent, rating.  Since the rating under the General Formula is higher, it should be used.  See 38 C.F.R. § 4.71a, Note (6) (2016). 

A separate rating for the Veteran's left leg radiculopathy is warranted.  Under the rating criteria for the sciatic nerve, a moderate impairment warrants a 20 percent rating.  The consistency and degree of the impairment as reported by the Veteran warrants a moderate impairment rating as the pain is severe and persistent.  Further, the October 2012 VA examiner noted the condition as moderately severe.  As noted above, the January 2016 examiner noted it was not affecting the Veteran, however, this was inconsistent with the Veteran's reports and the remaining medical evidence.  Therefore, rating of 20 percent as a moderate impairment is warranted.  A higher rating is not possible under the diagnostic code for conditions there is no evidence of motor impairment, and the nerve involvement is wholly sensory.  Therefore, a rating higher than 20 percent for associated left leg radiculopathy is not warranted. 

Extra-Schedular Consideration

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto-related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director, Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

A Veteran may also be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson  v. McDonald, 762 F.3d 1362 (2014) (the Court of Appeals for the Federal Circuit explained that 38 C.F.R. § 3.321 (2015) fills a gap when the overall disability picture is less than total unemployability, but where the collective impact of disabilities is not adequately represented.).

The Board notes that the Veteran's spondylolisthesis of the lumbar spine is manifested by subjective complaints of chronic pain, limited range of motion, flare-ups, and radiculopathy of the left leg.  These symptoms and manifestations and the resulting impairment, to include limitation of motion, are contemplated by the rating criteria.  The additional limitations from pain and flare-ups were considered in rating the Veteran's condition and are contemplated by the rating criteria.  Further, the ratings criteria provided for a separate rating of the Veteran's radiculopathy of the left leg under diagnostic code 8520.  The Veteran has not alleged and the record does not reasonably raise additional limitation caused by the combined effects of the Veteran's service-connected disabilities.  Thus the weight of the evidence does not indicate that the Veteran experienced any symptoms or functional impairment that was not contemplated by the rating criteria.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.


ORDER

Entitlement to a schedular rating in excess of 40 percent for service-connected spondylolisthesis of the lumbar spine is denied. 

Entitlement to a separate rating of 20 percent, but no more, for radiculopathy of the left lower extremity associated with the Veteran's service-connected spondylolisthesis of the lumbar spine is granted. 





REMAND

TDIU is authorized for any disability or combination of disabilities where the schedular rating is less than total, and the claimant is unable to secure and maintain substantially gainful employment because of the severity of service-connected disabilities.  If there is only one such disability, it must be rated as at least 60 percent.  If two or more disabilities, at least one must be rated as at least 40 percent disabling, with sufficient additional service-connected disability to bring the combined rating to 70 percent.  38 C.F.R. §§ 4.15, 4.16(a) (2016).  Disabilities from a common cause are considered one disability when determining if minimum rating requirements are met.  

If a claimant does not meet the minimum rating requirements of 38 C.F.R. § 4.16 (a) for TDIU on a schedular basis, he can still establish a TDIU on an extraschedular basis. An extraschedular rating is warranted when the case presents such an unusual disability picture with related factors such as marked interference with employment as to render impractical the application of the regular schedular standards.  Id.  

For a TDIU, the critical question is whether the Veteran's service-connected disabilities alone are sufficient to cause unemployability, not any nonservice-connected condition.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Other factors that may receive consideration include his employment history, level of education and vocational attainment.  See 38 C.F.R. § 4.16 (2016); see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).

Here, the Veteran does not meet the schedular requirements for a TDIU.  He is service connected for spondylolisthesis of the lumbar spine at 40 percent and associated radiculopathy at 20 percent.  Since both of these disabilities are from a common cause, they can be combined and considered one.  When combined, the Veteran's service-connected spondylolisthesis of the lumbar spine and associated radiculopathy result in a 50 percent rating.  See 38 C.F.R. § 4.25 (a), Combined Ratings Table (2016).  A 50 percent rating is still not sufficient to meet the schedular requirements for a TDIU. 

However, in the Veteran's case, the evidence suggests the Veteran's spondylolisthesis of the lumbar spine and associated radiculopathy have a marked impact on his employability.  The Veteran has reported that his back pain has rendered him unable to perform fulltime work.  He has also stated that the pain is what caused him to leave his last job at Wells Fargo.  The VA examiner in January 2016 noted the Veteran would not be able to perform any physically demanding employment, and would be limited to part-time sedentary employment in an ergonomic setting that allows for frequent changes of position.  The February 2007 VA examiner stated the Veteran would not be considered employable due to the chronic level of his pain.  Therefore, the Board finds the Veteran should be considered for an extraschedular TDIU.

When the Board finds that an extraschedular TDIU may be warranted based on the above factors, it cannot grant an extraschedular TDIU in the first instance.  Rather, it must remand the claim to the AOJ for referral to the Director of Compensation Services.  See Anderson v. Shinseki, 23 Vet. App. 423, 428-429 (2009).  Therefore, the Board must remand the Veteran's claim to the AOJ to be referred to the Director of Compensation Service for extra-schedular consideration.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's case to the Director, Compensation Service, for extra-schedular consideration of a TDIU with a full statement as to the Veteran's service-connected disabilities, employment history, education and vocational attainment and all other factors having bearing on the issue.  See 38 C.F.R. § 4.16(b) (2016).

2.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


